BRYAN, Circuit Judge.
Plaintiff in error and another were convicted as charged on two consolidated indictments, each containing a single count, one charging that the defendants Unlawfully ordered, transported, and caused to be transported in interstate commerce intoxicating liquors, intended to be transported from New Orleans, I,a., to Bayou La Batre, Ala., and the other charging a conspiracy to order, purchase, and cagse the same liquors to be transported from New Orleans, La., to Mobile, Ala.
[1] It is contended that, until the liquor is carried from one state into another, the offense of ordering or purchasing is not complete, and that the first-mentioned indictment is bad, because it only charges that intoxicating liquors were to be transported, and not‘that they had been. Both indictments are based upon the Act of March 3, 1917, 39 Stat. 1069 (U. S. Comp. St. 1918, U. S. Comp. St. Ann. Supp. 1919, § 8739a), which punishes persons who order or purchase for the purpose of being transported, as well as for transporting, intoxicating liquors in interstate commerce. It is therefore not necessary for the indictment to charge or the evidence to show an actual transportation in such commerce. Ex parte Westbrook (D. C.) 250 Fed. 636.
[2] An assignment of error is based upon the contention that, while the indictment charges that Bayou La Batre is in Alabama, yet according to the evidence it is in Louisiana. It is true the bill of exceptions states that the sheriff of Mobile county, Ala., seized the liquor “about two miles from Bayou La Batre, La.”; but it is quite evident that Alabama is the state intended. Plaintiff in error was in Mobile, and the jury could reasonably have found that he was there for the purpose of receiving the liquor on its arrival in Alabama. It is not contended that the sheriff of Mobile county, Ala., was making arrests in the state of Louisiana. Besides this Bayou La Batre is shown by standard maps to be in Alabama, instead of in Louisiana, which states are separated by the whole Gulf coast of Mississippi.
[3,4] The'only error assigned in connection with the second named, or conspiracy, indictment is that none of the overt acts was proved. Of course, it was not necessary to prove all the overt acts set forth in the indictment. Proof of one was sufficient. The first overt act charged was that the plaintiff in error and R. A. Chrisman, one of his ro-defendants, ordered and purchased certain described liquors on the date stated, from a named individual. The evidence showed that plaintiff in error gave the order, and_ that Chrisman made payment of the purchase price, partly with his own money and partly with money of plaintiff in error. The basis of the argument is that there was no joint purchase. It is apparent that both defendants connected themselves with the order, purchase, and shipment, although, if only one of them had done so, it would seem that the act of both would have been unlawful, for that it was dore in pursuance of a conspiracy thereto formed.
No error is made to appear, and the judgment is affirmed.